Matter of Strauss (2019 NY Slip Op 01292)





Matter of Strauss


2019 NY Slip Op 01292


Decided on February 21, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 21, 2019

[*1]In the Matter of FRANCINE RACHELLE STRAUSS, an Attorney. 
(Attorney Registration No. 2334514)



Calendar Date: February 19, 2019


Before: Egan Jr., J.P., Lynch, Clark, Rumsey and Pritzker, JJ. 


Francine Rachelle Strauss, Potomac, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Francine Rachelle Strauss was admitted to practice by this Court in 1990 and lists a business address in Bethesda, Maryland with the Office of Court Administration. Strauss now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Strauss's application.
Upon reading Strauss' affidavit sworn to January 2, 2019 and filed January 7, 2019, and upon reading the February 11, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Strauss is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Lynch, Clark, Rumsey and Pritzker, JJ., concur.
ORDERED that Francine Rachelle Strauss' application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Francine Rachelle Strauss' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Francine Rachelle Strauss is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Strauss is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Francine Rachelle Strauss shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.